Citation Nr: 1543653	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-02 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation, in excess of 10 percent, for a deep scar, post kidney surgery.

2.  Entitlement to an initial compensable evaluation, in excess of 0 percent, for a superficial scar, post kidney surgery.

3.  Entitlement to an increased evaluation, in excess of 30 percent for right hydronephrosis with ureteropelvic obstruction and right nephroureterolithiasis, postoperative (kidney disorder).

4.  Entitlement to service connection for headaches, claimed as due to head trauma.   

5.  Whether new and material evidence has been submitted to reopen service connection for schizophrenia, and if so, whether entitlement to service connection is warranted.  

6.  Entitlement to service connection for rib condition.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to September 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from May 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

The Veteran was scheduled for a July 2015 travel Board hearing, but did not appear, and has withdrawn his hearing requests in September 2015 written correspondence.  

In the decision below, the Board is reopening the previously denied claim for service connection for schizophrenia, paranoid type and is recharacterizing the reopened claim as service connection for an acquired psychiatric disorder, to include schizophrenia.  In doing so, the Board finds that it has not impermissibly broadened or limited the scope of the Veteran's claim, but has considered all identified psychiatric diagnoses in considering the merits of the claim for service connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board finds that the claim for a TDIU has been raised in the context of the claim for an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Accordingly, the issue of entitlement to a TDIU has been added to the present appeal. 

The issue of entitlement to service connection for erectile dysfunction has been raised by the record in a February 2010 VA authorized examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A deep scar, post kidney surgery, is shown to affect an area of at least 12 square inches (77 square centimeters) but not 72 square inches (465 square centimeters), is not unstable or painful, and does not result in limitation of motion or loss of function.

2.  A superficial scar, post kidney surgery, is not painful or unstable, has not been shown to cover an area of at least 144 square inches, and does not result in limitation of motion or loss of function.

3.  The Veteran is in receipt of the maximum available rating under Diagnostic Codes 7509 for right hydronephrosis with ureteropelvic obstruction and right nephroureterolithiasis, postoperative.  The Veteran did not have renal dysfunction related to his service-connected disability. 

4.  In an unappealed March 1998 decision, the RO denied service connection for schizophrenia, paranoid type.  

5.  Evidence received since the March 1998 rating decision is new and material, sufficient to reopen service connection for schizophrenia. 

6.  The Veteran has credibly identified the presence of frequent or severe headaches in service; currently-diagnosed headaches are related to service.

7.  The Veteran does not have a currently diagnosed disability related to a claimed rib condition.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for a deep scar, post kidney surgery, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).

2.  The criteria for an initial compensable evaluation, in excess of 0 percent, for a superficial scar, post kidney surgery have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7005 (2015).

3.  The criteria for an increased rating, in excess of 30 percent, for right hydronephrosis with ureteropelvic obstruction and right nephroureterolithiasis, postoperative have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.115b, Diagnostic Codes 7509 (2015).

4.  The March 1998 rating decision which denied service connection for schizophrenia is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
5.  The evidence received subsequent to the March 1998 rating decision is new and material to reopen service connection for schizophrenia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2015).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria for service connection for a rib condition are not met.  38 U.S.C.A. §§  1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued January 2010 and May 2010 preadjudicatory notice letters to the Veteran which met the VCAA notice requirements and addressed the new and material evidence claim consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements and testimony given a hearing before a VA Decision Review Office in August 2012, private medical records, and VA examinations.

The Veteran has been afforded VA examinations to address his kidney disorder, surgical scars, and claimed rib condition.  The Board finds that the VA examinations of record are adequate for rating purposes because they were performed by medical professionals, were based on a review of the record and symptomatology from the Veteran, and included findings responsive to the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether a staged rating is warranted; however, the Board finds that a service-connected kidney disorder and surgical scars have not increased in severity over the course of the appeal to warrant different ratings.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Disability Rating Analysis Scars

The Veteran's scars are evaluated under criteria set forth in 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Amendments to the rating criteria for evaluating scars became effective on October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The Board finds that the amended rating criteria are applicable in this case.

Diagnostic Code 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, affecting an area or areas of at least 6 square inches (39 square centimeters) warrants a 10 percent rating.  A higher 20 percent rating is warranted for a deep and nonlinear scar in an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118.  

Diagnostic Code 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 square centimeters) warrant a maximum 10 percent rating.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

Diagnostic Code 7804 contemplates scars that are unstable or painful.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  
38 C.F.R. § 4.118.  A higher 20 percent rating is assigned with three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id. at Note 2. 

Diagnostic Code 7805 provides that other scars (including linear scars), not otherwise rated under Diagnostic Codes 7800-7804, in addition to the other effects of scars which are otherwise rated under Diagnostic Codes 7800-7804, are also to be rated based on any disabling effects not provided for by Diagnostic Codes 7800-7804.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  38 C.F.R. § 4.118.

After a review of all the evidence, lay and medical, the Board finds, resolving reasonable doubt in the Veteran's favor, that a higher initial 20 percent evaluation is warranted for a deep scar, post kidney surgery.  After a review of all the evidence, lay and medical, the Board finds that an initial compensable evaluation, in excess of 0 percent, is not warranted for a superficial scar, post kidney surgery.  

February 2010, January 2011, and September 2011 VA examinations identify two linear surgical scars present on the right side of the trunk.  The February 2010 VA examination identified the first scar, wrapping around the right flank, as measuring 40 centimeters by 2 centimeters (20 centimeters by 2 centimeters for the anterior portion of the scar and 20 centimeters by 2 centimeters for the posterior portion of the scar).  The scar was not painful on examination.  There is no skin breakdown.  The scar was stated to be deep, with underlying tissue damage.  The second scar measured 4 centimeters by 2 centimeters.  The scar was not painful on examination.  There was no skin breakdown.  This was stated to be a superficial scar with no underlying tissue damage.  The VA examiner stated that the two scars did not limit the Veteran's motion and there was no limitation of function due to the scars.   

During a January 2011 VA examination, the Veteran reported symptoms of pain, and difficulty with movement and bending over.  On physical examination, the first identified scar measured 36 centimeters by 0.7 centimeters.  The scar was not painful on examination.  There was no skin breakdown.  The scar was stated to be deep, with underlying tissue damage.  The second scar measured 4 centimeters by 0.5 centimeters.  The scar was not painful on examination.  There was no skin breakdown, and the second scar was stated to be superficial with no underlying tissue damage.  The VA examiner stated that service-connected scars did not limit the Veteran's motion and there was no limitation of function due to the scars on examination.  

A September 2012 VA examination identified two surgical scars, one measuring 
30 centimeters by 1. centimeters and the second measuring 3.2 centimeters by 0.2 centimeters.  The identified scars were not painful and were not unstable.  A September 2012 VA examination of the ribs also noted that there was no residual pain in the scars and no limited motion caused by the scars.

With respect to the larger surgical scar, the Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 7801 for a deep scar, affecting an area or areas of at least 6 square inches (39 square centimeters).  A higher 20 percent rating is assigned under Diagnostic Code 7801 for a deep scar, affecting an area or areas of at least 12 square inches (77 square centimeters).  February 2010, January 2011, and September 2011 VA examinations offer the following measurements for the larger surgical scar: 40 centimeters by 2 centimeters; 36 centimeters by 0.7 centimeters; 30 centimeters by 1 centimeter.  The Board has taken the largest of the three measurements provided, and finds that the Veteran's deep scar more nearly approximates the criteria for a higher 20 percent rating, where it is shown to affect an area of approximately 80 square centimeters.  See 38 C.F.R. § 4.118.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that a higher initial 20 percent rating is warranted under Diagnostic Code 7801.  See 38 U.S.C.A. 
§ 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2015).  

The Board finds that the Veteran's scar does not affect an area or areas approximating 465 square centimeters to warrant the next higher 30 percent rating under Diagnostic Code 7801.  See 38 C.F.R. § 4.118.  The scar does not cover an area of at least 144 square inches (929 square centimeters), and is not shown to be painful or unstable to warrant a rating under Diagnostic Code 7802 or 7804.  
38 C.F.R. § 4.118.  While the Veteran reported symptoms of pain and limitation of motion related to his scar during a January 2011 VA examination, on objective physical examination in February 2010, January 2011, and September 2012, the Veteran's scar was not shown to be painful, and there was no limitation of motion or function caused by the scar.  The Board finds that while the Veteran is competent to report symptoms such as pain or limited motion, the Board finds that objective findings to the contrary shown on three separate examinations outweigh the Veteran's own lay assertions made for compensation purposes.  Based on findings on VA examinations, the Board finds that the Veteran's larger surgical scar did not result in limitation of function to warrant a rating under Diagnostic Code 7805 based on any disabling effects.  

The Veteran's second scar was shown by VA examinations to measure between 3.2 to 4 centimeters in length and between 0.2 to 2 centimeters in width.  This scar is shown by February 2010, January 2011, and September 2012 VA examinations to be superficial and linear, and was not painful or unstable.  Accordingly, the Board finds that the second surgical scar is not deep, affecting an area of 6 square inches (39 square centimeters) to warrant a compensable rating under Diagnostic Code 7801.  38 C.F.R. § 4.118.   The scar did not cover an area of at least 144 square inches and was not unstable or painful to warrant a compensable evaluation under Diagnostic Codes 7802 or 7804.  Id.  VA examinations show that the scar did not otherwise result in limitation of function or motion to warrant a rating under Diagnostic Code 7805.  Id. 

For these reasons, the weight of the evidence is against the appeal for an initial compensable evaluation for a superficial scar, post kidney surgery.  As a preponderance of the evidence is against the appeal for higher initial rating for the superficial scar, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Analysis for Right Hydronephrosis with Ureteropelvic Obstruction and Right Nephroureterolithiasis, Postoperative

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where these diagnostic codes refer the decision maker to specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a.  Since the areas of dysfunction described do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  Id. 

The Veteran is currently in receipt of a 30 percent rating for hydronephrosis with ureteropelvic obstruction and right nephroureterolithiasis, postoperative, under Diagnostic Code 7509.  Diagnostic Codes 7508, 7809, and 7510 address nephrolithiasis, hydronephrosis, and ureterolithiasis, respectively.  

Diagnostic Codes 7508 and 7510, for nephrolithiasis and ureterolithiasis both provide that disabilities rated under those codes are to be rated as hydronephrosis under Diagnostic Code 7509; except for recurrent stone formation requiring one or more of the following: diet therapy, drug therapy, or invasive or non-invasive procedure more than twice a year, in which case, the disability is rated as 30 percent disabling.  38 C.F.R. § 4.115b.

Under Diagnostic Code 7509, a 10 percent disability rating is assigned for nephrosis manifested by only an occasional attack of colic, without infection (pyonephrosis) or need for catheter drainage.  A 20 percent disability rating is warranted where there are frequent attacks of colic and catheter drainage is required.  A maximum schedular 30 percent disability rating is assigned where there are frequent attacks of colic with infection and impaired kidney function.  Severe disability is to be rated renal dysfunction.  38 C.F.R. § 4.115b. 

Renal dysfunction is evaluated under 38 C.F.R. § 4.115a.  A 30 percent evaluation is warranted when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent evaluation is warranted when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a. 

After a review of all the evidence, lay and medical, the Board finds that an increased rating in excess of 30 percent is not warranted for hydronephrosis with ureteropelvic obstruction and right nephroureterolithiasis, postoperative.  Diagnostic Code 7508 and 7510 provide for ratings under Diagnostic Code 7509, except with recurrent stone formation requiring diet therapy, drug therapy, and/or invasive or noninvasive procedures more than two times a year.  A February 2010 noted complaints of bladder stones with pain and a and January 2011 VA examination identified x-ray evidence of a 7 millimeter calcification over the area of the right kidney, stated to be a renal stone.  January 2011 and September 2012 VA examinations, however, show that the Veteran did not receive any treatment for the recurrent stone formation to warrant evaluation under Diagnostic Codes 7508 or 7510.  Moreover, the Board finds that a 30 percent disability rating is the maximum schedular evaluation available under Diagnostic Codes 7508, 7509, and 7510.  Thus, a higher rating is not assignable under those Diagnostic Codes.  

Diagnostic Code 7509 allows for a rating based on renal dysfunction, where hydronephrosis is severe.  The Board finds, however, the weight of the evidence does not demonstrate that the Veteran does not have evidence of renal dysfunction with constant albuminuria with some edema; definite decrease in kidney function; or, hypertension to warrant a higher rating under the rating criteria for renal dysfunction.  See 38 C.F.R. § 4.115a.  Diagnostic testing in February 2010 and January 2011, which included CBC results and comprehensive metabolic panel testing were within normal limits.  Significantly, urinalysis was absent of protein (micro albuminuria) in February 2010 and January 2011.  January 2011 and September 2012 VA examiners indicated that the Veteran did not have renal dysfunction, hypertension, or heart disease due to renal dysfunction.  Accordingly, a higher rating is not warranted under the provisions of 38 C.F.R. 
§ 4.115a, which addresses renal dysfunction.  For these reasons, the Board finds that the weight of the evidence is against a disability rating in excess of 30 percent.  As a preponderance of the evidence is against the appeal for an increased rating, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

During February 2010 and January 2011 VA authorized examinations, the Veteran identified urinary frequency, urinary incontinence, painful urination, and urinary tract infections which did not require hospitalization.  While the rating schedule for the genitourinary system provides for the evaluation of a variety of genitourinary disorders based on such symptoms as voiding dysfunction, urinary frequency, obstructed voiding, urinary tract infection, and/or neoplasms of the genitourinary system, 38 C.F.R. § 4.115a provides that only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a (2015).  The Board finds that the Veteran's self-report with regard to voiding dysfunction and urinary frequency does not indicate a predominant area of dysfunction, where his service-connected disability of hydronephrosis with nephroureterolithiasis is specifically address by Diagnostic Codes 7509 pertaining to diagnoses of hydronephrosis, with ratings for nephrolithiasis and ureterolithiasis directing that such disability be rated as hydronephrosis.  

The Board notes that ratings in excess of 30 percent are not available under the rating criteria for obstructed voiding or urinary tract infection.  38 C.F.R. § 4.115a.  
Moreover,  the Board finds that the self-reported statements made with regard to the severity of voiding dysfunction are shown to be inconsistent, even during the course same examination, such that his self-reports with regard to both voiding dysfunction and urinary frequency are not credible for rating purposes.  During a February 2010 VA authorized examination, the Veteran reported urinary incontinence which required a pad as often as six times per day; however, during a January 2011 VA authorized examination, the Veteran reported dysuria or dribbling one to two times a week.  During the same January 2011 VA examination, he alternately reported incontinence in which a pad or absorbent material was changed two times a day, and then reported, however, that he did not use pads as he could not afford them.  The Board finds that the Veteran's self-reports are widely inconsistent, and not credible, and thus, are not sufficient to show a change in the predominant area of dysfunction upon which the Veteran is to be rated.  Accordingly, the Board finds that alternate ratings based on voiding dysfunction or urinary frequency is not warranted.  

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted in this case.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that for the entire rating period, the symptomatology and impairment caused by the Veteran's kidney disorder and surgical scars are adequately contemplated by the schedular rating criteria, and referral extraschedular evaluation is not warranted.  A September 2012 VA examination shows that the Veteran's kidney condition did not impact his ability to work.  VA examinations show that the Veteran had no limitation of motion or function due to service-connected scars.  Higher percent evaluations are available under rating criteria for renal dysfunction, which was not shown in this case, and the Board finds that the Veteran's 30 percent rating under Diagnostic Code 7590 specifically addresses symptoms of renal colic, infection, and impairment of kidney function.  The Board finds that this criteria considers the presence of reported symptoms of pain, urinary tract infection, and the rating criteria specifically addresses the presence of recurrent stone formation, which in this case, did not warrant an evaluation.  Alternate rating criteria are available for the evaluation of voiding dysfunction and urinary frequency, however,  the rating criteria under 38 C.F.R. § 4.115a for ratings of the genitourinary system specifically provide that only the predominant area of dysfunction shall be considered for rating purposes.  Accordingly, the Board finds that the levels of severity of the Veteran's kidney disorder and surgical scars are contemplated by his assigned ratings.  For these reasons, the Board finds that for the entire rating period on appeal, the symptomatology and impairment caused by hydronephrosis with ureteropelvic obstruction and right nephroureterolithiasis, and surgical scars are specifically and adequately contemplated by the schedular rating criteria.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the rating criteria are adequate to compensate for problems reported by the Veteran on his occupational or daily functioning.  In the absence of exceptional factors associated with right shoulder disability, the Board finds that the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted that the combined effect of his service-connected disabilities are not captured by schedular evaluations.  Thus, the Board finds that referral for an extraschedular rating based on the combined effect of his multiple service-connected disabilities is not warranted. 

Reopening Service Connection

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  A change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter. 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for a nervous condition, diagnosed as schizophrenia, paranoid type in an unappealed April 1988 rating decision, finding that there was no evidence of a diagnosis within one year of discharge from service.  In a July 1989 decisional letter, the RO found that additional evidence did not warrant any change in the previous determination with regard to the claimed nervous condition.   In a May 1995 rating decision, the RO found that new and material evidence had not been submitted to reopen service connection for schizophrenia.  In March 1998, the RO denied reopening service connection for schizophrenia, paranoid type, because new and material evidence had not been submitted.  The Board finds that the prior rating decisions in April 1988 and March 1998 specifically considered the Veteran's diagnosis of schizophrenia, paranoid type.  The Veteran has continued to claim service connection for schizophrenia.  

A change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  If a claim is based upon a distinctly diagnosed disease or injury, it cannot be considered the same as a previously decided claim that was based upon another diagnosis or injury.  See Boggs at 1336.  Because the Board is reopening service connection for schizophrenia based on an element which was not satisfied with regard to the previously adjudicated claim, the Board finds that the scope of the claim has not changed, and an analysis of the claim on the basis of whether new and material evidence had been submitted is appropriate.  

In this case, the Veteran did not appeal the most recent denial of service connection for schizophrenia in March 1998; thus, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  For these reasons, the Board finds that new and material evidence in this case must tend to establish that a nexus between diagnosed schizophrenia and service.

New evidence received subsequent to the March 1998 rating decision, pertinent to the appeal to reopen service connection for schizophrenia, includes VA mental health treatment records, SSA medical records, and the Veteran's statements and hearing testimony before a Decision Review Officer in August 2012.  In lay statements and testimony submitted since the December 2009 claim for benefits, the Veteran has identified an undocumented head and back injury in service, where he reported that he fell off of a missile that he was working on while stationed in Germany, resulting in injury to the back and head.  A June 2006 letter from the Veteran's VA treating physician identifies diagnoses of major depressive disorder and psychosis due to traumatic brain injury.  The Board finds that the June 2006 diagnosis, when considered with lay evidence from the Veteran, which is presumed to be credible for the purpose of determining whether the case should be reopened, relates to an unestablished fact necessary to substantiate a claim for service connection for schizophrenia.  See Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for schizophrenia been received, and the claim is reopened.  See 38 C.F.R. § 3.156.  The Board finds, however, that a remand for additional development is needed to address sevice connection for an acquired psychiatric disorder, to include schizophrenia.   

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Headaches are not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection Analysis for Headaches

The Veteran contends that he has chronic headaches due to a head injury in service.  After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in his favor, that currently-diagnosed headaches were incurred in service.  

The Board finds that the Veteran has currently-diagnosed headaches, shown by a September 2012 VA examination.  The Veteran identified headaches on the right occipital/temporal area since service.  He reported that he was knocked off of a missile launcher, injuring his back and head while stationed in Germany.  The Veteran indicated that he was not in receipt of medication for treatment of headaches.  The Veteran has provided additional lay evidence and testimony identifying headaches since service.  

The January 1976 entrance examination report and the report of medical history does not show complaints of or a diagnosis of headaches.  An August 1976 separation examination shows that the Veteran identified frequent or severe headaches on a report of medical history.  Frequent frontal headaches were identified on the separation examination report.  

The Board finds that the Veteran credibly identified the onset of frequent headaches in service, as supported by his identification of such headaches on am August 1976 separation examination report and report of medical history.   

A September 2012 VA examiner opined that headaches were not incurred in service, based on the absence of a head injury shown in service, and on the presence of right occipital/temporal headaches, as compared to frontal headaches noted in service treatment records.  The Board finds, however, that the presence of a documented head injury in service is not necessary to establish the onset of headaches in service where such headaches are clearly identified in service treatment records, and the Board finds that the exact location of the Veteran's headaches is not dispositive in this case.  

Based on the Veteran's credible identification of headaches prior to service separation in August 1976, the Board finds that the Veteran experienced the onset of chronic, recurrent headaches in service.  Resolving reasonable doubt in his favor, service connection for headaches is warranted.

Service Connection Analysis for a Rib Condition

After reviewing all the evidence of record, including the Veteran's statements, the Board finds that the Veteran does not have a currently diagnosed rib condition for which service connection can be granted. 

The Veteran contends that he has pain in the area of his rib, and that his ribs had to be pulled apart during surgery for a service-connected kidney disorder.  During a September 2012 VA examination, the Veteran reported right rib trauma without fracture in 1976 and reports having surgery in the same area due to his kidney condition.  Service treatment records show that the Veteran was seen in August 1976 with complaints of pain in the side after running into a brick wall three days prior.  X-rays taken that same day were negative, and showed no evidence of fracture.

X-rays were taken in conjunction with the September 2012 VA examination and showed no acute fractures and no bony abnormalities.  There was a nonspecific 
8-millimeter calcification over the right mid-abdomen; considerations included extra-abdominal calcification, colon contend, calcified lymph node, or genitourinary calculus.  The VA examiner opined that there was no evidence of rib fracture or residual.  There was no evidence of any rib deformity, and no evidence of post-traumatic arthritis of the rib.  While there was evidence of a calcification on x-rays, the VA examiner stated that this could be related to the Veteran's kidney stone or other etiology.  A January 2011 VA authorized general medical examination indicated that the calcification, also shown on x-rays of the spine, was addressed by the Veteran's renal stone diagnosis.   

The September 2012 VA examination shows that the Veteran does not have a currently diagnosed disability related to a claimed rib condition.  The Veteran has not otherwise provided evidence identifying a currently diagnosed rib disability, nor is a rib condition identified by VA or private medical evidence of record.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant case, there is no current medical evidence of a disability related to the Veteran's claimed rib condition.  Insomuch as x-rays identify a calcification which could be related to the Veteran's renal or kidney stone, the Board notes that the Veteran is already service-connected for a kidney disorder.  Insomuch as the Veteran has provided lay evidence attempting to relate a rib condition to service, the Board finds that the Veteran is not competent to provide an opinion regarding a diagnosis or etiology of the claimed rib condition as this is a complex medical issue involving internal and unseen neurologic system processes unobservable by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Accordingly, the Board finds that the Veteran's assertions attempting to relate a rib condition to service are not probative.  Accordingly, service connection for rib condition is denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b)  regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.



ORDER

An initial 20 percent rating, but no more, is granted for a deep scar, post kidney surgery.

An initial compensable evaluation for a superficial scar, post kidney surgery, is denied.

An increased evaluation, in excess of 30 percent for right hydronephrosis with ureteropelvic obstruction and right nephroureterolithiasis, postoperative, is denied.

New and material evidence having been received, the appeal to reopen service connection for schizophrenia is granted.

Service connection for tension headaches is granted.  

Service connection for a rib condition is denied.  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  

Medical evidence of record identifies current acquired diagnoses of schizophrenia, paranoid type, and depressive disorder, not otherwise specified.  While a September 2012 VA examiner opined that that schizophrenia and depression were less likely than not were the result of his military service, to include psychiatric symptoms in service, the VA examiner reasoned, in part, that the Veteran attributed current depressive symptoms to the loss of his relationship in 2008 and ongoing problems with pain and associated physical limitations, thereby, raising the question of secondary service connection.  The Veteran is currently service-connected for right hydronephrosis with ureteropelvic obstruction and right nephroureterolithiasis, associated surgical scars, degenerative disc disease of the lumbar spine, and pursuant to this Board's decision, headaches.  In light of the Veteran's reports of pain and physical limitations associated with these disabilities, the Board finds that a remand for a new VA examination is necessary to address the question of whether currently diagnosed depression is secondary to the Veteran's service-connected disabilities.  

A claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice, 22 Vet. App. at 447.  The Board finds that the Veteran has reasonably raised a claim for a TDIU in conjunction with his increased rating claims.  The Board finds, however, that a remand is required prior to adjudication of the claim.  In that regard, while the RO issued VCAA notice addressing the claim for a TDIU in May 2010, it does not appear from the record that entitlement to a TDIU has been adjudicated by the RO.   

The Veteran should be afforded an opportunity to submit additional evidence in support of his claims.  The AOJ should take any additional development as deemed necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice which addresses the question of entitlement to service connection for an acquired psychiatric disorder, to include on a secondary basis.  

2.  The AOJ should schedule the Veteran for a VA examination to address the question of whether a current psychiatric disorder, to include schizophrenia and depression, are secondary to service-connected right hydronephrosis with ureteropelvic obstruction and right nephroureterolithiasis, associated surgical scars, degenerative disc disease of the lumbar spine, and headaches.  The record must be made available to the examiner along with a copy of this remand. 

The examiner should render the following opinions based on a review of the record.

a).  Is it at least as likely as not that a diagnosed acquired psychiatric disorder, to include schizophrenia and depression, is caused by the Veteran's service-connected disabilities (right hydronephrosis with ureteropelvic obstruction and right nephroureterolithiasis, associated surgical scars, degenerative disc disease of the lumbar spine, and headaches)? 

b).  Is it at least as likely as not a that a diagnosed a diagnosed acquired psychiatric disorder, to include schizophrenia and depression, is aggravated (permanently worsened in severity beyond the normal progress of the disease) by service-connected disabilities? 

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  Citation to medical authority/treatise would be helpful. 

3.  The AOJ should review the evidence and determine if further development is warranted with regard to the issue of entitlement to TDIU.  The AOJ should take any additional development as deemed necessary on remand. 

4.  Thereafter, the AOJ should adjudicate, in the first instance, the issue of entitlement to a TDIU, in light of all the evidence of record.  

5.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If any benefit sought on appeal remains denied, the AOJ should furnish the Veteran and his agent with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


